ORDER

Based upon all the flies, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the court of appeals filed October 24, 1995, answering a question certified by the district court as important and doubtful is affirmed. The district court granted VanEn-gelenburg’s motion to dismiss the criminal prosecution on double jeopardy grounds but certified the double jeopardy question to the court of appeals. The court of appeals answered the question in the negative and reversed the order dismissing the prosecution. VanEngelenburg’s double jeopardy argument is answered by our decision in State v. Hanson, 543 N.W.2d 84 (Minn.1996). The decision of the court of appeals is affirmed.
BY THE COURT:
/s/ Alexander M. Keith Chief Justice